Citation Nr: 0104266	
Decision Date: 02/12/01    Archive Date: 02/20/01	

DOCKET NO.  99-11 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
pain.

2.  Entitlement to service connection for a deviated nasal 
septum.

3.  Entitlement to service connection for tonsillitis 
(claimed as strep throat/pharyngitis).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a psychiatric 
disability.

6.  Entitlement to service connection for a positive tine 
test.

7.  Entitlement to service connection for an ovarian cyst.

8.  Determination of initial rating for postoperative 
residuals of little toe surgery, bilaterally.

9.  Determination of initial rating for temporomandibular 
joint pain, bilaterally.

10.  Determination of initial rating for rhinitis.

11.  Determination of initial rating for mitral valve 
regurgitation.

12.  Determination of initial rating for tinea corporis.

13.  Determination of initial rating for bacterial vaginitis.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1994 
to December 1997.

This matter arises from a rating decision rendered in 
November 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran does not currently have a bilateral knee 
disability.

2.  The veteran does not currently have a deviated nasal 
septum.

3.  The veteran does not currently have any residuals of 
strep throat, pharyngitis, or tonsillitis.

4.  The veteran does not currently have tinnitus.

5.  The veteran does not currently have a psychiatric 
disorder.

6.  The veteran does not currently have tuberculosis.

7. The veteran does not currently have an ovarian cyst.

8.  Symptomatology currently associated with residuals of 
bilateral little toe surgery is limited to asymptomatic 
scars.

9.  Symptomatology currently associated with 
temporomandibular joint pain is limited to subjective 
complaints of pain when the veteran opens and closes her 
mouth.

10.  Symptomatology currently associated with rhinitis is 
limited to complaints of frequent sneezing, coughing, 
headaches, and a chronic runny nose, along with evidence of a 
minimal amount of mucus in the left nasal cavity.

11.  Symptomatology currently associated with mitral valve 
regurgitation is limited to clinical evidence of a 2/6 
systolic murmur at the left lower sternal border.

12.  Symptomatology currently associated with tinea corporis 
is limited to a slightly raised, erythematous, ring-like 
lesion on the left thigh that is not pruritic.

13.  Symptomatology currently associated with bacterial 
vaginitis is limited to the presence of Gardnerella, that 
does not require continuous treatment.


CONCLUSIONS OF LAW

1.  Service connection for bilateral knee pain, a deviated 
nasal septum, tonsillitis (claimed as strep 
throat/pharyngitis), tinnitus, a psychiatric disability, a 
positive tine test, and an ovarian cyst is not warranted.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  A compensable rating for postoperative residuals of 
little toe surgery, bilaterally, is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71(a), 
Diagnostic Code (DC) 5282, and 4.118, DC 7803, 7804, 7805 
(2000).

3.  A compensable evaluation for bilateral temporomandibular 
joint pain is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.150, DC 9905 (West 1991).

4.  A compensable evaluation for rhinitis is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, DC 6502 
(2000).

5.  A compensable evaluation for mitral valve regurgitation 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.104, DC 7000 (2000).

6.  A compensable evaluation for tinea corporis is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, DC 7806, 
7819 (2000).

7.  A compensable evaluation for bacterial vaginitis is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.116, DC 7611, 7615 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  In the 
instant case, the Board finds that the RO complied with the 
requirements of the statute, notwithstanding that a number of 
the veteran's claims were found to be not well grounded.  All 
relevant evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded a VA 
general medical examination to assist in evaluating her 
various claims.  With regard to the adequacy of the general 
medical examination, the Board notes that the examination 
report indicates that the examiner recorded the past medical 
history, noted the veteran's current complaints, conducted 
necessary studies, and rendered appropriate diagnoses.  For 
these reasons, the Board finds that the examination was 
adequate for rating purposes.  The Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the veteran's claims, and the Board 
will proceed to consider the claims on the merits.

II.  Claims for Service Connection

The appellant claims entitlement to service connection for 
bilateral knee pain, a deviated nasal septum, tonsillitis 
(claimed as strep throat/pharyngitis), tinnitus, a 
psychiatric disability, an ovarian cyst, and a positive tine 
test as the result of her military service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  Service 
connection may also be granted based upon continuity and 
chronicity of symptomatology as set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition in service, and that the condition 
persists.  If the chronicity provision does not apply, 
service connection may still be granted if the condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.  
Alternatively, service connection may be granted for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  See  38 C.F.R. § 3.310.  
Moreover, service connection may be granted if a disability 
that is otherwise nonservice-connected is aggravated by 
either one, or a combination of, a veteran's service-
connected disabilities.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  It is within the foregoing context that the 
veteran's claims for service connection must be evaluated. 

The facts in this case are as follows.  The veteran 
complained of bilateral knee pain during her physical 
examination conducted in July 1997 prior to her discharge 
from military service.  However, VA physical examinations 
conducted during 1998 do not reflect any clinical evidence of 
a bilateral knee disability.  Despite the veteran's 
complaints of a several year history of knee pain related to 
the examining physician, the examiner observed that both of 
the veteran's knees had normal range of motion, and that 
there was no joint pain, effusion, erythema, or other joint 
abnormalities.  No instabilities of the knees was observed.  
Tests of the medial and lateral collateral ligaments and the 
anterior and posterior cruciate ligaments were normal, as 
were X-rays of both knees.  Absent evidence of a current 
"disability" service connection is not warranted under any of 
the theories cited above.

The veteran has also claimed service connection for a 
deviated nasal septum.  Again, however, no clinical evidence 
of the disability claimed has been forthcoming.  During the 
VA physical examinations conducted during 1998, the veteran's 
nasal cavities were deformity free, and although her nasal 
septum had a slight spur on the left, no significant nasal 
obstruction was evident.  Absent clinical evidence of the 
presence of the disability claimed, service connection is not 
warranted for a deviated nasal septum.

A similar conclusion must be reached with regard to the 
veteran's claims of entitlement to service connection for 
tonsillitis (claimed as strep throat/pharyngitis), tinnitus, 
a psychiatric disability, and an ovarian cyst.  None of these 
disorders were observed during the veteran's 1998 VA medical 
examinations.  Regardless of inservice complaints and the 
preservice history of the veteran, absent current clinical 
evidence of the disabilities claimed, service connection 
simply is not warranted.

The veteran also has claimed service connection for a 
positive tine test.  She seems to believe that positive 
results on such a test are indicative of the presence of 
tuberculosis.  However, the veteran's service medical 
records, as well as other clinical evidence of record, are 
negative for a diagnosis of tuberculosis, notwithstanding the 
positive tine test during service.  Thus, the latter test 
results were never substantiated clinically.  Again, the 
veteran's contentions in this regard overlook the principal 
ingredients to a grant of service connection, i.e., the 
presence of a chronic "disability" from a clinical 
standpoint.  It must be remembered that because the veteran 
is a lay person, her opinion regarding the likely presence of 
tuberculosis, alone, does not constitute evidence of the 
presence of a "disability."  See generally Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Absent clinical 
evidence of an underlying "disability" manifested by a 
positive tine test, service connection is not warranted.

III.  Determination of Initial Ratings for Service-Connected 
Disabilities

The veteran claims that her service-connected disabilities, 
namely postoperative residuals of bilateral little toe 
surgery, bilateral temporomandibular joint pain, rhinitis, 
mitral valve regurgitation, tinea corporis, and bacterial 
vaginitis are more severe than currently evaluated.  In this 
regard, disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  But see generally Fenderson v. West,  12 Vet. 
App. 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant of service connection 
for a given disability).  Finally, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).

A. Initial Rating to be assigned for Postoperative Residuals 
of Bilateral 
Little Toe Surgery

The veteran's service medical records indicate that she 
underwent repair of hypertrophied heads of the proximal 
phalanx of both little toes in January 1997.  During her 
separation examination from military service conducted in 
July 1997, surgical scars on both little toes were observed.  
The left toe reflected signs of some bleeding and drainage.

During the VA medical examinations conducted in 1998, the 
veteran complained of pain in her feet when walking, and 
stated that she experiences occasional swelling of the fifth 
metatarsal heads bilaterally.  A small scar at the proximal 
aspect of the fifth digit on both feet, approximately 1-
centimeter in length, was noted.  However, no joint 
tenderness was observed, and range of motion of the toes was 
normal.  Nor was there any indication that the scars were 
tender or painful, or otherwise symptomatic. 

Pursuant to 38 C.F.R. § 4.71(a), DC 5282, single hammertoes 
shall be evaluated as noncompensable.  Moreover, superficial 
scars that are poorly nourished with repeated ulceration, or 
which are tender and painful on objective demonstration, or 
which otherwise limit function of the part affected shall be 
evaluated at least 10 percent disabling.  However, in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  

Clearly, a compensable evaluation is not warranted pursuant 
to 38 C.F.R. § 4.71(a), DC 5282, because only a single toe on 
each foot is involved, and there is no apparent limitation of 
function of either toe demonstrated clinically.  Moreover, 
because the surgical scars are not poorly nourished, or 
tender and painful, a compensable evaluation is not warranted 
under any of the applicable DCs under 38 C.F.R. § 4.118.  As 
such, a compensable evaluation for the disability at issue is 
not warranted.

B. Initial Rating to be Assigned for Temporomandibular Joint 
Pain, Bilaterally

The veteran contends that symptomatology associated with 
bilateral temporomandibular joint pain is more severe than 
currently evaluated.  She has not offered specific reasons 
for her contention.

Pursuant to the provisions of 38 C.F.R. § 4.150, DC 9905, 
this disability shall be evaluated as 10 percent disabling 
when range of motion of temporomandibular articulation is 
limited to inter-incisal range of 31 to 40 millimeters or 
when lateral excursion is limited to 0 to 4 millimeters.  
Neither limitation was observed during a dental and oral VA 
examination conducted in July 1998.  Instead, the examiner 
noted that the veteran complained of pain when opening and 
closing her mouth, but no loss of motion of masticatory 
function was present.  Nor was there any bone loss, nonunion, 
or malunion of the mandible.  Thus, no other DC under 38 
C.F.R. § 4.150 appears to more accurately reflect 
symptomatology associated with the disability at issue.  As 
such, a compensable evaluation for bilateral 
temporomandibular joint pain is not warranted.  See 38 C.F.R. 
§ § 4.7, 4.31.

C.  Initial Rating to be Assigned for Rhinitis

The veteran contends, generally, that her service-connected 
rhinitis warrants a compensable evaluation.  She contends 
that while in military service she experienced frequent 
sneezing, coughing, headaches, and a chronic runny nose.

Pursuant to the provisions of 38 C.F.R. § 4.97, DC 6522, 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passages on both sides or with complete 
obstruction on one side, shall be evaluated as 10 percent 
disabling.  Lesser symptomatology shall be evaluated as 
noncompensable.  See 38 C.F.R. § 4.31.  Recent VA physical 
examinations do not indicate the presence of polyps or other 
masses in the nasal cavities.  Although a minimal amount of 
mucus was noted in the left nasal cavity, no significant 
nasal obstruction was apparent to the examiner.  As such, 
symptomatology currently associated with rhinitis does not 
more nearly approximate that required for a compensable 
evaluation under the provisions cited above.  

D. Initial Rating to be Assigned for Mitral Valve 
Regurgitation

Again, the veteran contends that this disability is more 
severe than currently evaluated.  Pursuant to the provisions 
of 38 C.F.R. § 4.104, DC 7000, valvular heart disease shall 
be evaluated as 10 percent disabling when workload of greater 
than 7 METs (metabolic equivalent) but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication is required.

Service medical records indicate that a mildly thickened 
anterior mitral leaflet with mild mitral regurgitation was 
diagnosed following an echocardiogram in May 1997.  However, 
during the veteran's most recent VA physical examination, she 
indicated that she was not currently receiving treatment for 
this disorder.  Moreover, she denied nocturnal dyspnea, 
orthopnea, congestive heart failure, chest pain, or other 
problems.  Her cardiovascular rhythm was regular, and a 2/6 
systolic murmur at the left lower sternal border was 
observed.  However, the remainder of the cardiovascular 
studies conducted were within normal limits.  Because current 
clinical findings do not more nearly approximate the 
symptomatology cited above, a compensable evaluation for 
thickened anterior mitral leaflet with mitral regurgitation 
is not warranted.


E. Initial Rating to be Assigned for Tinea Corporis

Again, the veteran contends that this disability is more 
severe than currently evaluated.  She contends that it 
results in symptomatology that affects exposed areas of her 
body.  This disability shall be evaluated pursuant to the 
provisions of 38 C.F.R. § 4.118, DC 7819 and 7806 regarding 
eczema.  Therein, slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, warrants a 
noncompensable evaluation.  A 10 percent disability rating is 
warranted only if exfoliation, exudation or itching is 
present, and involves an exposed or extensive area.  

The veteran was observed to have a history of acne vulgaris 
during military service.  She also was diagnosed as suffering 
from mild folliculitis/tinea corporis.  It should be noted 
here that service connection has been denied for acne 
vulgaris.  During the VA physical examinations conducted in 
1998, a few raised lesions on the veteran's forehead and 
cheeks were observed, but were attributed to acne vulgaris.  
The only evidence of tinea corporis was observed on the 
veteran's left thigh.  A 3-centimeter-in-diameter, slightly 
raised, erythematous, ring-like lesion that was not pruritic 
was noted.  There was no surrounding erythema or open skin.  
Tinea corporis lesion of the leg was diagnosed.  Because this 
disability does not involve exfoliation, exudation or itching 
of an exposed surface or extensive area, a compensable 
evaluation is not warranted.  Id. (Emphasis added).

F. Initial Rating to be Assigned for Bacterial Vaginitis

As with her other service-connected disabilities, the veteran 
contends that this disability is more severe than currently 
evaluated.  Bacterial vaginitis shall be evaluated as 
noncompensable if symptomatology associated therewith does 
not require continuous treatment.  See 38 C.F.R. § 4.116, DC 
7611 and 7615.  To warrant a compensable evaluation 
symptomatology must require continuous treatment.  Id.  

Bacterial vaginitis was first diagnosed during the latter 
part of the veteran's military service.  During her physical 
examinations conducted in 1998, she indicated that she had 
not experienced bacterial vaginitis for more than 6 months.  
A gram stain revealed a few tiny gram-negative rods that 
resembled Gardnerella.  However, this infection has not 
required continuous treatment.  Absent the need for such 
treatment, symptomatology currently associated with this 
disability does not more nearly approximate the criteria for 
a compensable evaluation. See 38 C.F.R. § 4.7.

IV.  Extraschedular Considerations

Notwithstanding the above, a rating in excess of that 
currently assigned for any of the veteran's service-connected 
disabilities may be granted if it is demonstrated that any of 
these disabilities presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2000).  There is no indication that any of the 
foregoing disabilities has required frequent hospitalization 
since the veteran's discharge from military service.  
Moreover, there is no indication that these disabilities have 
adversely affected the veteran's ability to pursue gainful 
employment.  Absent evidence of either marked interference 
with employment or frequent periods of hospitalization for 
any of the veteran's service-connected disabilities, there is 
no basis to conclude that they are more serious than that 
contemplated by the aforementioned schedular provisions.  
Thus, the failure of the RO to submit the case for 
consideration by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Service connection for bilateral knee pain, deviated nasal 
septum, tonsillitis (claimed as strep throat/pharyngitis), 
tinnitus, a psychiatric disability, a positive tine test, and 
an ovarian cyst is denied.

A compensable evaluation for postoperative residuals of 
surgery of the little toes is denied.

An increased rating for bilateral temporomandibular joint 
pain is denied.

A compensable evaluation for rhinitis is denied.

A compensable evaluation for thickened anterior mitral 
leaflet with mitral regurgitation is denied.

An increased rating for tinea corporis is denied.

An increased rating for bacterial vaginitis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals









